Fagg, Judge,
delivered the opinion of the court.
The cause was tried in the St. Louis Circuit Court without the intervention of a jury, and a verdict and judgment were entered for the plaintiff, from which an appeal has been duly presented to this court.
It is only necessary to notice the declarations of law given and refused by the court for the purpose of arriving at the theory upon which the finding was made. The first instruction was asked by the defendant at the conclusion of the plaintiff’s case, and was in the nature of a demurrer to the evidence. The plaintiff had attempted by the testimony to trace his property — consisting of a trunk and its contents— from the city of St. Louis to Cairo, Illinois, and thence to the city 'of Memphis, at which place it was alleged to have been re-shipped on one of defendant’s boats, called “ Belle Memphis,” back to St. Louis again. The property was never delivered. The only proof of the contents of the trunk was the evidence of a witness who saw it packed at St. Louis some six or eight weeks before it came into the possession of defendant’s agents on said boat. It is true that the liability of the defendant as a common earner only attached at the time of the delivery of the trunk at Memphis. It could only be held responsible for the articles then contained in it. The proof should have tended to show what it contained at that time. But there is no particular formula of proof in such *445cases. It would be competent for the plaintiff to commence at any given period before the precise time at which the shipment was made and prove the contents of his trunk, and then by regular and competent proof show that it remained in the same condition and without change until the defendant took charge of it. Such a case might be made out just as satisfactorily in this way as in any other. Of course, the length of time intervening between the period at which the articles were placed in the trunk and the time of shipment on defendant’s boat, together with all the facts and circumstances tending to show opportunities for abstracting them, might go very far towards weakening the force of such testimony. Still, if the trial had been by jury instead of the court, it would not have been proper to withdraw the .case from them upon the proofs as then made.
The second instruction asked on the part of the defence stated the law correctly. From what has already been said, there was no inconsistency between this instruction and. the finding of the court. It asserted that the defendant was only liable for the value of the articles in the trunk at the time of shipment. There was evidence tending to identify this as the same trunk that had been first packed in St. Louis and thence shipped to Cairo and Memphis. It is not the province of this court to weigh the evidence in the case. But however weak it may be considered, still there were facts proved from which its identity might be inferred, and from which its condition might be presumed to have remained unchanged.
Such cases always present some peculiarities. Even at common law the rigid rules of evidence were so far relaxed as to admit parties, ex necessitate rei, to testify as to the contents of their -own trunks and boxes. This, of course, was never extended beyond what is recognized as baggage usually accompanying travellers, or such articles of personal apparel or property as might be exclusively within the knowledge and custody of the person putting them up for shipment, and out of the ordinary course of trade. All the *446authorities tend to establish the doctrine that in the trial of cases of this character there should be a great relaxation of the rules of law as to the proofs, and a wider range of inference permitted than in ordinary cases.
The court committed no error in refusing to make the declaration contained in the third instruction. What is said in reference to the third instruction will also apply with equal force to this.
It is shown that the court found the value of the several articles sued for to be the sum of seven hundred and four dollars, with interest thereon amounting to one hundred and six dollars. The whole amount for which judgment should have been entered so as to correspond with this finding, was therefore the sum of eight hundred and ten dollars. By mistake,-or otherwise, judgment was entered up for nine hundred dollar’s. This error in amount will therefore be corrected by entering a judgment here for eight hundred "and ten dollars.
The 'judgment of the court below, thus corrected, will be affirmed.
The other judges concur.